Citation Nr: 1632130	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle fracture.  

2.  Entitlement to service connection for a skin condition, bilateral feet.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

After reviewing the Veteran's contentions and evidence of record, the Board finds that the skin condition, bilateral feet issue on appeal is more accurately characterized as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, although the Veteran originally asserted a service connection claim for a bilateral foot injury, he later made clear that his claim concerns a skin condition of the feet.  See May 2016 Hearing Transcript, p. 8-12 (bilateral foot rash).  Therefore, in consideration of the holdings of Brokowski and Clemons, the Board has recharacterized the claim as reflected on the title page.

The issue of service connection for a skin condition, bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his residuals of a left ankle fracture is due to his service.  

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a left ankle fracture strain are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a) and which include arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e.," when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his current residuals of left ankle fracture (hereinafter, "ankle fracture residuals") are due to his service.  Essentially, he maintains that he fractured his ankle in service while playing touch football when stationed at Fort Ord in California and that he has experienced various residuals from the ankle fracture since his discharge from service. 

Although there is a paucity of service treatment records associated with the claims file, the Veteran disclosed in a June 1988 Report of Medical History for a QUAD examination that he experienced a left ankle fracture in 1985 but was "OK now."  The report of the contemporaneous QUAD Medical Examination was silent for any left ankle issues.

In support of this claim, the Veteran has submitted photographs, written statements, and testimony concerning his left ankle fracture.  A photograph of the Veteran shows him dressed in fatigues, on crutches, and with his left ankle in a cast, apparently during service.  At the May 2016 hearing, the Veteran testified that while he was playing flag football on the company team, he ran to intercept the ball when his left foot landed in a hole in the ground, twisting his left ankle and breaking it.  Id. at p. 4-8.  He did not seek medical treatment for two days but walked around on crutches which happened to be available.  Afterward, he was taken to a hospital where surgery for his ankle was recommended due to the unusual nature of the break after x-rays were taken.  The Veteran declined surgery, and his left ankle was placed in a cast for about 8 weeks.  However, since the Veteran had been "walking around" on the left ankle despite the cast, the ankle did not heal properly so it was re-casted for another 6 weeks, after which he was placed on a profile restricting his participation in physical activity.  After his discharge from service, he sought medical treatment for his left ankle and received a diagnosis of arthritis from a private medical doctor who, having heard the Veteran's history of injury to the ankle, attributed the arthritis to the fracture injury.  Although the Veteran no longer sees that particular physician, he stated that he now receives treatment from a specialist who prescribes him medicine for pain caused by his left ankle.  Additionally, the Veteran explained that he has used assistive devices for his left ankle, including an ankle brace and orthotics.  Finally, the Veteran explained that he experiences left ankle pain just about every day, with the pain being worse on some days more than others, and that he experiences flare-ups about monthly which require him to stay off his ankle due to stiffness and pain. 

The Veteran also submitted written statements from six fellow service members, which corroborate the Veteran's narrative concerning his left foot ankle injury in service and the surrounding circumstances.  See R. Bayne Statement (fellow infantry division member stated that the Veteran broke his ankle while playing flag football at Fort, Ord in Californian, was in a cast for 14 weeks, and placed on profile for 6 months); D. Shook Statement (fellow infantry division member stated that the Veteran broke his ankle while playing flag football, that his ankle was placed in a cast for a few months, and that he was given a profile for several months); R. Malone (fellow first Cohort Battalion member stated that the Veteran injured his ankle playing flag football during the summer or early fall of 1985); S. Burke Statement (fellow service member stated that he observed the Veteran injured his left ankle in 1985, which was placed in a cast for 14 weeks); J. Spivey Statement (former Platoon Leader\Acting First Sergeant Bravo Company of the Veteran stated that he witnessed the Veteran break his ankle playing flag football and that the Veteran wore a cast for his broken ankle for two, separate periods of time for a total period of 14 weeks); and M. Nevilles (fellow Infantry Division member stated that the Veteran injured his ankle playing football, that he was evaluated by a physician who determined that the ankle had been broken, that the Veteran's ankle had been placed in a cast twice, and that after each time he was on a profile restricting his physical activity).

In February 2011, the Veteran underwent VA examination of his left ankle.  The Veteran reported that he stepped in a hole in the ground and broke left ankle while playing flag football with the company team at Fort Ord in California in 1985.  He stated that the next day he was unable to walk, that he went to the base hospital where x-rays were taken, and that his ankle was put in cast twice, and he walked with crutches for about 14 weeks and was placed on a profile for 6 months.  Physical examination revealed moderate pain, stiffness, swelling, weakness, and instability of the left ankle in addition to limited range of motion due to radiating pain.  The Veteran also stated he had flare-ups about three times per week with intense throbbing pain requiring him to sit and prop his feet up.  Treatment included anti-inflammatory medication which helps somewhat.  The examiner reviewed the claims file but noted that no service medical treatment records were available.  Review of an October 2010 MRI of the ankle was noted.  The examiner diagnosed with the Veteran with left ankle fracture, healed with mild functional limitations, but stated that it would be mere speculation to opine that the current left ankle condition resulted from the ankle injury in service without appropriate medical service records provided.

Subsequently, the AOJ obtained the Veteran's service treatment records, although only 13 pages of service-related records were acquired and associated with the Veteran's claims file.  Consequently, the AOJ obtained further VA opinion concerning the nature and etiology of the Veteran's left ankle condition in December 2011.  The VA examiner reviewed the claims file including the new service treatment records, of which only the June 1988 Quad Medical Examination and Report of Medical History were pertinent to the Veteran's claim.  Upon review of these records and the claims file, the examiner stated that a September 2010 x-ray and October 2010 MRI showed no evidence of a left ankle fracture, without providing any meaningful explanation for these conclusions.  The examiner further stated that the only documented evidence of a left ankle fracture was the in-service Report of Medical History, in which Veteran gave a verbal history of ankle fracture in 1985.  The examiner did not credit the statement of one of the Veteran's fellow service members, D. Shook, because the examiner found the service member's statement that he that he "believe[ed]" that the Veteran's left ankle was injured to be equivocal.  The examiner also did not find any probative value in the photograph submitted by the Veteran depicting him in crutches with his left ankle in a cast because the injury depicted could have been a sprain or strain, not a facture.  Accordingly, the examiner concluded that it was less likely as not that the Veteran's "subjective complaint of left fracture" was caused by or due to his military service without objective evidence of such injury.

The Board notes that the record contains two etiological opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Collectively, the Board ascribes little to no probative value to the opinions of the February 2011 and December 2011 VA examiners.  The February 2011 examiner's etiology opinion is minimally persuasive since the examiner failed to provide a meaningful rationale for the conclusion that providing an opinion would result in mere speculation.  See Jones v. Shinseki, 23 Va. App. 382, 390 (2010) (A conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; therefore, the conclusion must be supported by evidence).  Additionally, as described below, the Board finds the photographic evidence and lay statements provided by the Veteran and the six fellow service members known to him to be credible and highly persuasive.  Accordingly, because the December 2011 examiner's opinion is substantially based on contrary findings that certain lay statements and evidence were either not credible or lacking in probative value, the Board finds that such opinion is not probative since it is based on factually inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value.").

Upon careful review of the record, the Board finds that service connection is warranted for residuals of a left ankle fracture, based largely upon the highly credible statements and testimony of the Veteran as the statements of his six fellow service-members.  The Veteran testified credibly that he injured his foot while playing football during active duty service and that, when he then sought medical treatment, he was told by a physician that the injury resulted in a fracture to his left ankle, which twice resulted in successive treatment of the ankle with a cast and placement of the Veteran on a medical profile prescribing reduced physical activity.  The Board finds the Veteran's report of a broken ankle in service to be competent since he is capable of reporting the contemporaneous diagnosis he received in service.  See Jandreau v. Nicholson, 492 F3d. 1372, 1377 (2007) (lay person is competent to report a contemporaneous diagnosis).  Significantly, the February 2011 VA examiner also diagnosed the Veteran with a left ankle fracture.  The Board further credits the consistent statements of the six service members who either witnessed or knew of the Veteran's injury, its nature, and his recovery, and finds that these statements serve to enhance the general, overall credibility of the Veteran leading the Board to conclude that he is a strongly reliable reporter of facts.  Although the December 2011 VA examiner concluded that there was no objective evidence of a left ankle fracture in service, the Board finds that the evidence on this issue is at least in equipoise based upon the Veteran's competent report of a left ankle fracture and the February 2011 VA examiner's diagnosis of left ankle fracture.

Additionally, the Board further finds that Veteran has credibly alleged that he has experienced continued chronic left ankle residuals, to include pain, stiffness, and possibly arthritis, since his flag football injury in service until the present.  A lay person is competent to report on the onset and reoccurrence of his current symptomatology, including pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  The results of the February 2011 VA examination-showing symptoms of pain, weakness, and instability-provide further persuasive support for the Veteran's statements of continuity of symptomatology after discharge.

Accordingly, after considering the totality of the evidence, to include the medical and lay evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of a left ankle fracture.  In reaching this conclusion, the Board finds that the evidence is, at least, in a state of equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a left ankle fracture is granted.


REMAND

With respect to the claim for a skin condition of the feet, the Veteran testified at the May 2016 hearing that he developed a rash when he was engaged in jungle training during active duty in Panama.  He explained that he developed a rash all over his body from the rain and wetness of the jungle but that the rash had healed except for his toes.  At the time, this condition was called jungle rot or prickly heat, according to the Veteran.  Additionally, he stated that he receives treatment for this skin condition in the form of creams and has been told that the condition is a form of athlete's foot.  Other evidence submitted in support of this claim includes a recent picture of the Veteran's toes which appear to depict a rash, six statements from fellow service members who stated that the Veteran was then known to have developed prickly heat, and a certificate of jungle warfare training conducted in Panama during active service.  The Veteran has not been provided with a VA examination for this condition, and the Board finds that a medical opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is warranted to provide the Veteran with a VA examination.

Only 13 pages of service treatment records have been associated with the Veteran's claims file.  However, because it is unclear whether all available service treatment records have been obtained, the AOJ should attempt to ascertain whether any service treatment records are outstanding and, if so, obtain them.

Finally, no VA treatment or other post-service medical records have been associated with the claims file.  Therefore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained, and all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent VA treatment records.  

2.  Undertake appropriate action to obtain any outstanding service treatment records belonging to the Veteran.  

3.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed skin condition of the feet.  The examiner should answer the following questions:

(A) Identify all current skin conditions of the feet.

(B) For each such diagnosed condition, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such condition is related to the Veteran's active duty service, to include his service in the jungle of Panama.  In doing so, the examiner is asked to consider and address, if pertinent, the lay statements of record that he developed a skin condition, then-identified as jungle rot or prickly heat, from wearing combat boots in the wet or damp environment of the jungle of Panama. 

All opinions expressed should be accompanied by supporting rationale.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


